Exhibit 10.3
 
AMENDMENT TO THE
2012 & 2013
OPTION AND
RESTRICTED STOCK AWARD AGREEMENTS




This Amendment (“Amendment”) to (i) the nonstatutory stock option agreement
between ManpowerGroup, Inc. (the “Corporation”) and Jeffrey A. Joerres
(“Employee”) dated February 15, 2012 (the “2012 Option Award”), (ii) the
nonstatutory stock option agreement between the Corporation and Employee dated
February 13, 2013 (the “2013 Option Award”), (iii) the restricted stock unit
agreement between the Corporation and Employee dated February 15, 2012 (the
“2012 RSU Award”), and (iv) the restricted stock unit agreement between the
Corporation and Employee dated February 13, 2013 (the “2013 RSU Award”), is made
effective as of the 1st day of May, 2014.
 


1.           Option Awards - Vesting Upon Retirement, Involuntary Termination of
Employment Without Cause, and Voluntary Employment Termination for Good
Reason.  The seventh paragraph of Section 4 of the 2012 Option Award and 2013
Option Award is amended in its entirety to be replaced by the following two
paragraphs:


“Further, the provisions of Section 7(g) of the Plan regarding retirement shall
not apply to this Agreement.  Instead, upon the Employee’s Retirement (as
defined below), the Option shall be immediately exercisable as to all Shares
covered by the Option that remain outstanding on such date.  The Participant
shall have three (3) years from the date of such Retirement to exercise any
Option granted hereunder as to all or part of the Shares subject to such Option;
provided, however, that no Option shall be exercisable subsequent to ten (10)
years after its date of grant.


Further, upon the Employee’s involuntary termination of employment (other than
for Cause) or a voluntary termination for Good Reason prior to the Employee
reaching age 55, the Option shall be immediately exercisable as to all Shares
covered by the Option that remain outstanding on such date.”




2.           RSU Awards - Vesting Upon Retirement and Involuntary Termination of
Employment for Options.  The seventh paragraph of Section 2 of the 2012 RSU
Award and 2013 RSU Award is amended in its entirety to be replaced with the
following two paragraphs:


“Further, the provision of Section 8(d)(2) of the Plan as it relates to vesting
upon normal or early retirement shall not apply to this Agreement.  Instead,
upon the Employee’s Retirement, the RSUs shall immediately vest in full.  For
the avoidance of doubt, the provisions of Section 8(d)(2) relating to death or
Disability prior to vesting will apply such that upon the Employee’s death or
Disability prior to the vesting date set forth in paragraph 2 above, Employee
will immediately earn and become vested in the RSUs granted hereunder.


Further, upon the Employee’s involuntary termination of employment (other than
for Cause) or a voluntary termination for Good Reason prior to the Employee
reaching age 55, the RSUs shall immediately vest in full.”


3.           RSU Awards - 409A and Payment Timing.   Furthermore, Section 5 of
the 2012 RSU Award and 2013 RSU Award is amended in its entirety to state:


“Issuance and Delivery of Shares.  In accordance with the Plan, Shares shall be
distributed to the Participant as of the date on which the RSUs vest; provided,
however, that to the extent that the RSUs become vested upon Retirement,
involuntary termination of employment (other than for Cause) or voluntary
termination for Good Reason, if required in order to avoid the imposition of a
Section 409A penalty tax to the Employee, the Shares shall not be distributed to
the Participant until the first business day after the date that is six (6)
months after the date of the Employee’s “separation of service” as such term is
defined under Section 409A of the Code.  Shares shall be registered in the name
of the Employee (either in book-entry form or otherwise) promptly following the
vesting date.”


4.           Miscellaneous.  Unless otherwise amended hereby, the provisions of
the 2012 Option Award, the 2013 Option Award, the 2012 RSU Award, and the 2013
RSU Award shall remain in full force and effect.


IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed as
of the date and year first above written.


 
ManpowerGroup Inc.
 
By:
/s/ Michael J. Van Handel
Michael J. Van Handel, EVP and CFO
 
 
The undersigned Employee hereby accepts the foregoing amendments of the
restricted stock unit awards and option awards and agrees to the several terms
and conditions hereof and of the Plan.




/s/ Jeffrey A. Joerres
Jeffrey A. Joerres